United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1922
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Todd K. Boyd

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: February 19, 2018
                            Filed: February 28, 2018
                                 [Unpublished]
                                 ____________

Before GRUENDER, MURPHY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Todd Boyd directly appeals the sentence the district court1 imposed after he
pleaded guilty to drug offenses, pursuant to a plea agreement containing an appeal


      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
waiver. His counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that Boyd’s sentence is unfair and unreasonable. Boyd has filed a pro se brief
echoing his counsel’s argument. He also has filed a motion requesting appointment
of new appellate counsel.

       Upon careful review, we conclude that the appeal waiver is valid, applicable,
and enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010)
(reviewing de novo the validity and applicability of an appeal waiver); United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (stating that an appeal waiver
will be enforced if the appeal falls within the scope of the waiver, the defendant
knowingly and voluntarily entered into the plea agreement and waiver, and enforcing
the waiver would not result in a miscarriage of justice). Having independently
reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues outside the scope of the appeal waiver. Accordingly, we dismiss
this appeal, and we deny Boyd’s motion for appointment of new counsel.
                        ______________________________




                                         -2-